UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December31, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 1-13988 DeVry Inc. (Exact name of registrant as specified in its charter) DELAWARE 36-3150143 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) ONE TOWER LANE, SUITE1000, 60181 OAKBROOK TERRACE, ILLINOIS (Zip Code) (Address of principal executive offices) Registrant’s telephone number; including area code: (630)571-7700 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer R Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes£NoR Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: February 2, 2009— 71,614,700shares of Common Stock, $0.01par value DEVRY INC. FORM10-Q FOR THE QUARTERLY PERIOD ENDED DECEMBER31, 2008 TABLE OF CONTENTS PageNo. PARTI – Financial Information Item1 — Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item3 — Quantitative and Qualitative Disclosures About Market Risk 35 Item4 — Controls and Procedures 35 PARTII – Other Information Item1 — Legal Proceedings 37 Item1A — Risk Factors 38 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 38 Item4 — Submission of Matters to a Vote of Security Holders 39 Item6 — Exhibits 39 Signatures 40 2 Table of Contents PART I – Financial Information Item 1. Financial Statements DEVRY INC. CONSOLIDATED BALANCE SHEETS (Unaudited) December31, June30, December31, 2008 2008 2007 (Dollars in thousands) Current Assets: Cash and Cash Equivalents $ 203,326 $ 217,199 $ 98,912 Marketable Securities 1,861 2,308 142,144 Restricted Cash 31,948 4,113 9,823 Accounts Receivable, Net 137,602 55,214 76,842 Deferred Income Taxes, Net 16,312 14,975 17,938 Prepaid Expenses and Other 33,903 31,779 22,598 Total Current Assets 424,952 325,588 368,257 Land, Buildings and Equipment: Land 50,797 50,726 51,431 Buildings 235,640 216,048 206,003 Equipment 295,636 282,273 271,594 Construction In Progress 8,209 4,874 6,375 590,282 553,921 535,403 Accumulated Depreciation and Amortization (325,452 ) (314,606 ) (301,362 ) Land, Buildings and Equipment, Net 264,830 239,315 234,041 Other Assets: Intangible Assets, Net 187,612 62,847 65,372 Goodwill 494,488 308,024 308,598 Perkins Program Fund, Net 13,450 13,450 13,450 Investments 57,757 57,171 0 Other Assets 11,798 11,961 6,614 Total Other Assets 765,105 453,453 394,034 TOTAL ASSETS $ 1,454,887 $ 1,018,356 $ 996,332 LIABILITIES: Current Liabilities: Current Portion of Debt $ 135,124 $ — $ — Accounts Payable 40,905 70,368 37,029 Accrued Salaries, Wages and Benefits 54,200 51,300 43,249 Accrued Expenses 41,470 31,175 31,312 Advance Tuition Payments 44,443 16,972 10,804 Deferred Tuition Revenue 181,616 40,877 124,539 Total Current Liabilities 497,758 210,692 246,933 Other Liabilities: Revolving Loan 20,000 — — Deferred Income Taxes, Net 66,497 22,163 16,053 Deferred Rent and Other 30,463 29,512 30,181 Total Other Liabilities 116,960 51,675 46,234 TOTAL LIABILITIES 614,718 262,367 293,167 SHAREHOLDERS’ EQUITY: Common Stock, $0.01Par Value, 200,000,000SharesAuthorized; 71,636,000; 71,377,000 and 71,361,000SharesIssued and Outstanding at December 31, 2008, June30, 2008 and December 31, 2007, Respectively 726 724 721 Additional Paid-in Capital 181,758 168,405 158,663 Retained Earnings 699,027 627,064 568,463 Accumulated Other Comprehensive Loss 469 (2,963 ) (1,788 ) Treasury Stock, at Cost (1,064,367; 989,579 and 688,706Shares, Respectively) (41,811 ) (37,241 ) (22,894 ) TOTAL SHAREHOLDERS’ EQUITY 840,169 755,989 703,165 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 1,454,887 $ 1,018,356 $ 996,332 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents DEVRY INC. CONSOLIDATED STATEMENTS OF INCOME (Dollars in Thousands Except Per Share Amounts) (Unaudited) For the Quarter For the Six Months Ended December 31, Ended December 31, 2008 2007 2008 2007 REVENUES: Tuition $ 342,044 $ 250,695 $ 621,171 $ 480,916 Other Educational 27,571 23,042 52,161 43,139 Total Revenues 369,615 273,737 673,332 524,055 COSTS AND EXPENSES: Cost of Educational Services 167,107 123,887 306,720 244,915 Loss on Sale of Assets - - - 3,743 Student Services and Administrative Expense 139,968 102,917 257,260 194,562 Total Operating Costs and Expenses 307,075 226,804 563,980 443,220 Operating Income 62,540 46,933 109,352 80,835 INTEREST AND OTHER (EXPENSE) INCOME: Interest Income 1,710 2,892 3,852 5,299 Interest Expense (1,176 ) (98 ) (1,529 ) (319 ) Net Investment Loss (1,718 ) - (1,718 ) - Net Interest and Other (Expense) Income (1,184 ) 2,794 605 4,980 Income Before Income Taxes 61,356 49,727 109,957 85,815 Income Tax Provision 18,491 13,914 32,262 23,167 NET INCOME $ 42,865 $ 35,813 $ 77,695 $ 62,648 EARNINGS PER COMMON SHARE: Basic $ 0.60 $ 0.50 $ 1.09 $ 0.88 Diluted $ 0.59 $ 0.49 $ 1.07 $ 0.87 CASH DIVIDEND DECLARED PER COMMON SHARE $ 0.08 $ 0.06 $ 0.08 $ 0.06 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents DEVRY INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended December 31, 2008 2007 (Dollars in Thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 77,695 $ 62,648 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Stock-Based Compensation Charge 4,809 2,880 Depreciation 19,200 17,263 Amortization 3,904 2,471 Provision for Refunds and Uncollectible Accounts 34,056 28,080 Deferred Income Taxes (503 ) (3,632 ) (Gain) Loss on Disposals of Land, Buildings and Equipment (7 ) 3,730 Unrealized Net Loss on Investments 1,718 — Changes in Assets and Liabilities, Net of Effects from Acquisition of Business: Restricted Cash (27,712 ) 4,667 Accounts Receivable (87,520 ) (57,763 ) Prepaid Expenses and Other (592 ) (4,497 ) Accounts Payable (31,143 ) 2,652 Accrued Salaries, Wages, Benefits and Expenses 5,525 (7,403 ) Advance Tuition Payments 22,716 (3,640 ) Deferred Tuition Revenue 116,627 84,674 NET CASH PROVIDED BY OPERATING ACTIVITIES 138,773 132,130 CASH FLOWS FROM INVESTING ACTIVITIES: Capital Expenditures (25,208 ) (27,957 ) Net Proceeds from Sale of Land and Building — 38,528 Payment for Purchase of Business, Net of Cash Acquired (286,500 ) (27,454 ) Marketable Securities Purchased (37 ) (264,122 ) Marketable Securities-Maturities and Sales — 121,836 NET CASH (USED IN) INVESTING ACTIVITIES (311,745 ) (159,169 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from Exercise of Stock Options 7,764 11,315 Reissuance of Treasury Stock 1,570 577 Repurchase of Common Stock for Treasury (5,358 ) (10,187 ) Cash Dividends Paid (4,282 ) (3,557 ) Excess Tax Benefit from Stock-Based Payments 2,095 1,210 Borrowings Under Collateralized Line of Credit 46,187 ­— Repayments Under Collateralized Line of Credit (1,063 ) — Borrowings Under Revolving Credit Facility 210,000 25,000 Repayments Under Revolving Credit Facility (100,000 ) (26,895 ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 156,913 (2,537 ) Effects of Exchange Rate Differences 2,186 (667 ) NET DECREASE IN CASH AND CASH EQUIVALENTS (13,873 ) (30,243 ) Cash and Cash Equivalents at Beginning of Period 217,199 129,155 Cash and Cash Equivalents at End of Period $ 203,326 $ 98,912 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash Paid During the Period For: Interest $ 1,057 $ 231 Income Taxes, Net 18,119 32,679 Non-cash Financing Activity: Declaration of Cash Dividends to be Paid 5,732 4,283 The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents DEVRY INC. Notes to Consolidated Financial Statements (Unaudited) NOTE1: INTERIM FINANCIAL STATEMENTS The interim consolidated financial statements include the accounts of DeVry Inc. (“DeVry”) and its wholly-owned subsidiaries. These financial statements are unaudited but, in the opinion of management, contain all adjustments, consisting only of normal, recurring adjustments, necessary to fairly present the financial condition and results of operations of DeVry.The June 30, 2008 data that is presented is derived from audited financial statements. The interim consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto contained in DeVry's Annual Report on Form 10-K for the fiscal year ended June 30, 2008, and in conjunction with DeVry’s quarterly report on Form 10-Q for the quarter ended September 30, 2008, each as filed with the Securities and Exchange Commission. The results of operations for the three and six months ended December 31, 2008, are not necessarily indicative of results to be expected for the entire fiscal year. NOTE2: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the amounts of revenues and expenses during the reported period. Actual results could differ from those estimates. Marketable Securities and Investments DeVry owns investments in marketable securities that have been designated as “available for sale” or “trading securities” in accordance with SFAS No. 115, Accounting for Certain Investments in Debt and Equity Securities. Available for sale securities are carried at fair value with the unrealized gains and losses reported in the Consolidated Balance Sheets as a component of Accumulated Other Comprehensive Income (Loss). Trading securities are carried at fair value with unrealized gains and losses reported in the Consolidated Statements of Income as a component of interest and other income and expense. Marketable securities and investments consist of auction-rate certificates and put rights on these certificates which are classified as trading securities and investments in mutual funds which are classified as available-for-sale securities.The following is a summary of our available-for-sale marketable securities at December 31, 2008 (dollars in thousands): Gross Unrealized Cost (Loss) Gain Fair Value Short-term Investments: Bond Mutual Fund $ 766 $ - $ 4 $ 770 Stock Mutual Funds 1,955 (864 ) - 1,091 Total Short-term Investments $ 2,721 $ (864 ) $ 4 $ 1,861 Investments are classified as short-term if they are readily convertible to cash or have other characteristics of short-term investments such as highly liquid markets or maturities within one year.All mutual fund investments are recorded at fair market value based upon quoted market prices.At December 31, 2008, all of the Bond and Stock mutual fund investments are held in a rabbi trust for the purpose of paying benefits under DeVry’s non-qualified deferred compensation plan. As of December 31, 2008, all unrealized losses in the above table have been in a continuous unrealized loss position for more than one year.When evaluating its investments for possible impairment, DeVry reviews factors such as length of time and extent to which fair value has been less than cost basis, the financial condition of the issuer, and DeVry’s ability and intent to hold the investment for a period of time that may be sufficient for anticipated recovery in fair value.The decline in value of the above investments is considered temporary in nature and, accordingly, DeVry does not consider these investments to be other-than-temporarily impaired as of December 31, 6 Table of Contents The following is a summary of our long-term investments at December 31, 2008 (dollars in thousands): Gross Unrealized Cost (Loss) Gain Fair Value Long-term Investments: Auction Rate Securities (ARS) $ 59,475 $ (10,317 ) $ - $ 49,158 Put Rights on ARS - - 8,599 8,599 Total Long-term Investments $ 59,475 $ (10,317 ) $ 8,599 $ 57,757 As shown in the table above, as of December 31, 2008, DeVry held auction-rate debt securities in the aggregate principal amount of $59.5 million. The auction-rate securities are triple-A rated, long-term debt obligations with contractual maturities ranging from 18 to 33 years.They are secured by student loans, which are guaranteed by U.S. and state governmental agencies. Liquidity for these securities has in the past been provided by an auction process that has allowed DeVry and other investors in these instruments to obtain immediate liquidity by selling the securities at their face amounts.Disruptions in credit markets over the past year, however, have adversely affected the auction market for these types of securities. Auctions for these securities have not produced sufficient bidders to allow for successful auctions since February 2008. As a result, DeVry has been unable to liquidate its auction-rate securities and there can be no assurance that DeVry will be able to access the principal value of these securities prior to their maturity. For each unsuccessful auction, the interest rates on these securities are reset to a maximum rate defined by the terms of each security, which in turn is reset on a periodic basis at levels which are generally higher than defined short-term interest rate benchmarks.To date DeVry has collected all interest payable on all of its auction-rate securities when due and expects to continue to do so in the future.Auction failures relating to this type of security are symptomatic of current conditions in the broader debt markets and are not unique to DeVry.DeVry intends to hold its portfolio of auction-rate securities until successful auctions resume; a buyer is found outside of the auction process; the issuers establish a different form of financing to replace these securities; or its broker, UBS Financial Services (UBS), purchases the securities (as discussed below). On August 8, 2008, UBS announced that it had reached a settlement, in principle, with the New York Attorney General, the Massachusetts Securities Division, the Securities and Exchange Commission and other state regulatory agencies represented by North American Securities Administrators Association to restore liquidity to all remaining clients' holdings of auction rate securities.Under this agreement in principle, UBS has committed to provide liquidity solutions to institutional investors, including DeVry.During the second quarter of fiscal year 2009, DeVry agreed to accept Auction Rate Security Rights (the Rights) from UBS. The Rights permit DeVry to sell, or put, its auction rate securities back to UBS at par value at any time during the period from June 30, 2010 through July 2, 2012. We expect to exercise our Rights and put our auction rate securities back to UBS on June 30, 2010, the earliest date allowable under the Rights, unless auctions resume; a buyer is found outside of the auction process; or the issuers establish a different form of financing to replace these securities. Prior to accepting the Rights agreement, DeVry had the intent and ability to hold these securities until anticipated recovery. As a result, we had recognized the unrealized loss previously as a temporary impairment in other comprehensive income in stockholders’ equity.After accepting the Rights, DeVry no longer has the intent to hold the auction rate securities until anticipated recovery.As a result, DeVry has elected to classify the Rights and reclassify our investments in auction rate securities as trading securities, as defined by FAS No. 115, on the date of our acceptance of the Rights. Therefore, we recognized an other-than-temporary impairment charge of approximately $10.3 million in the second quarter of fiscal 2009. The charge was measured as the difference between the par value and market value of the auction rate securities on December 31, 2008. However, as DeVry will be permitted to put the auction rate securities back to UBS at par value, we will account for the Rights as a separate asset that will be measured at its fair value, resulting in a gain of approximately $8.6 million recorded at December 31, 2008. The Rights do not meet the definition of a derivative instrument under SFAS 133.Therefore, we have elected to measure the Rights at fair value under SFAS 159, which permits an entity to elect the fair value option for recognized financial assets, in order to match the changes in the fair value of the auction rate securities. DeVry will be required to assess the fair value of these two individual assets and record changes each period until the Rights are exercised and the auction rate securities are redeemed. As a result, unrealized gains and losses will be included in earnings in future periods.We expect that future changes in the fair value of the Rights will approximate fair value movements in the related auction rate securities.Although the Rights represent the right to sell the securities back to UBS at par, we will be required to periodically assess the economic ability of UBS to meet that obligation in assessing the fair value of the Rights. UBS’s obligations under the Rights are not secured by its assets and do not require UBS to obtain any financing to support its performance obligations under the Rights.UBS has disclaimed any assurance that it will have sufficient financial resources to satisfy its obligations under the Rights.We will continue to classify the auction rate securities as long-term investments until June 30, 2009, one year prior to the expected settlement. 7 Table of Contents As detailed above, changing market conditions have reduced liquidity for Auction Rate Securities.These investments, including the put rights, are valued using internally-developed pricing models with observable and unobservable inputs. Realized gains and losses are computed on the basis of specific identification and are included in interest and other income and expense in the Consolidated Statements of Income. DeVry has not recorded any realized gains or realized lossesfor fiscal 2009.See Note 4 for further disclosures on the Fair Value of Financial Instruments. While the recent auction failures will limit DeVry’s ability to liquidate these investments for some period of time, DeVry believes that based on its current cash, cash equivalents and marketable securities balances of $205 million (exclusive of auction-rate securities) and its current borrowing capacity of approximately $50 million under its $175 million revolving credit facility (DeVry has the option to expand the revolving credit facility to $275 million), the current lack of liquidity in the auction-rate market will not have a material impact on its ability to fund its operations, nor will it interfere with external growth plans.Also, as of December 31, 2008, DeVry has borrowed through its broker, UBS, $45.1 million using the auction rate securities portfolio as collateral (See Note 11).Should DeVry need to liquidate such securities and auctions of these securities continue to fail, and UBS is unable to meet their obligations under the Rights, future impairment of the carrying value of these securities could cause DeVry to recognize a material charge to net income in future periods. Earnings per Common Share Basic earnings per share is computed by dividing net income by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing net income by the weighted average number of shares assuming dilution. Dilutive shares are computed using the Treasury Stock Method and reflect the additional shares that would be outstanding if dilutive stock options were exercised during the period.Excluded from the computations of diluted earnings per share were options to purchase 487,000 and 405,000 shares of common stock for the three and six months ended December 31, 2008, respectively, and 35,000 and 395,000 shares of common stock, for the three and six months ended December 31, 2007, respectively. These outstanding options were excluded because the option exercise prices were greater than the average market price of the common shares; thus, their effect would be anti-dilutive. The following is a reconciliation of basic shares to diluted shares (in thousands). Three Months Ended Six Months Ended December 31, December 31, 2008 2007 2008 2007 Basic shares 71,597 71,282 71,511 71,194 Effect of Dilutive Stock Options 1,065 1,238 1,095 1,080 Diluted Shares 72,662 72,520 72,606 72,274 Treasury Stock DeVry’s Board of Directors has authorized stock repurchase programs on two occasions (see “Note 5 – Dividends and Stock Repurchase Program”). The first repurchase program was completed in April 2008.The second repurchase program was approved by the DeVry Board of Directors in May 2008. Shares that are repurchased by DeVry are recorded as Treasury Stock at cost and result in a reduction of Shareholders’ Equity. From time to time, shares of its common stock are delivered back to DeVry under a swap arrangement resulting from employees’ exercise of incentive stock options pursuant to the terms of the DeVry Stock Incentive Plans (see “Note 3 – Stock-Based Compensation”). These shares are recorded as Treasury Stock at cost and result in a reduction of Shareholders’ Equity. Treasury shares are reissued on a monthly basis at market value, to the DeVry Employee Stock Purchase Plan in exchange for employee payroll deductions.In the first quarter of fiscal year 2009, 21,575 treasury shares were resold at a 10% discount to market value to three employees of U.S. Education Corporation (“U.S. Education”) upon the acquisition of that business (see “Note 6 – Business Combinations”).When treasury shares are reissued, DeVry uses an average cost method to reduce the Treasury Stock balance.Gains on the difference between the average cost and the reissuance price are credited to Additional Paid-in Capital. Losses on the difference are charged to Additional Paid-in Capital to the extent that previous net gains from reissuance are included therein; otherwise such losses are charged to Retained Earnings. 8 Table of Contents Accumulated Other Comprehensive Income (Loss) Accumulated Other Comprehensive Income (Loss) is composed of the change in cumulative translation adjustment, unrealized gains and losses on available-for-sale marketable securities, net of the effects of income taxes, and the differences between changes in the fair values of the cash flow hedging instruments and the amount of these instruments being amortized to earnings. The following are the amounts recorded in Accumulated Other Comprehensive Income (Loss) for the three and six months ended December 31 (dollars in thousands). Three Months Ended Six Months Ended December 31, December 31, 2008 2007 2008 2007 Balance at Beginning of Period $ (2,557 ) $ (1,550 ) $ (2,963 ) $ (918 ) Net Unrealized Investment Losses (5,112 ) (149 ) (5,253 ) (142 ) Net Unrealized Investment Losses Recognized 6,378 - 6,378 - Translation Adjustments 1,760 (89 ) 2,307 (728 ) Balance at End of Period $ 469 $ (1,788 ) $ 469 $ (1,788 ) The
